Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 December 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Newburgh Decr 14th 1782
                        
                        I cannot, My dear Genl, permit you to depart from this Country without repeating to you the high sense I
                            entertain of the Services you have rendered America by the constant attention which you have paid to the Interests of it.
                            By the exact order & discipline of the Corps under your command—and your readiness, at all times, to give facility
                            to every measure which the force of the Combined Armies was competent to.
                        To this testimony of your Public character I should be wanting to the feelings of my heart, was I not to add
                            expressions of the happiness I have enjoyed in your private friendship—The remembrance of which will be one of the most
                            pleasing circumstances of my life.
                        My best wishes will accompany you to France, where I sincerely hope, and have no doubt of your meeting, the
                            Smiles & reward of a generous Prince—and the warmest embraces of affectionate friends. I have the honor to be with
                            great personal attachment, Respect & regard, Yr Most Obedt & Most Hble Servant
                        
                            Go: Washington
                        
                    